Order entered August 20, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00694-CV

                         CITY OF DALLAS, Appellant

                                         V.

            STEVEN H. BLOCK AND PATRICE S. BLOCK, Appellees

                On Appeal from the 191st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-10239

                                     ORDER

      Before the Court is the August 18, 2021 request of Melba Wright, Official

Court Reporter of the 191st Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to September

13, 2021.


                                              /s/   CRAIG SMITH
                                                    JUSTICE